Appeal from an order of Family Court, Niagara County (Certo, J.H.O.), entered October 11, 2001, which granted respondent’s motion to transfer this proceeding from Niagara County to Rockland County.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs.
Memorandum: The order granting respondent’s motion to transfer this proceeding pursuant to Family Ct Act § 174 from Niagara County to Rockland County “is not appealable to this [C]ourt as of right since it is not an order of disposition which is final in nature” (Matter of Young v Morse, 92 AD2d 706, 706; see § 1112 [a]; Besharov, Practice Commentaries, McKinney’s Cons Laws of NY, Book 29A, Family Ct Act § 174, at 167-168). Because petitioner has not sought permission to appeal, this appeal is not properly before us (see Matter of Zimmer v Peno, 194 AD2d 928, 929, lv dismissed 82 NY2d 802). Present— Green, J.P., Wisner, Scudder, Burns and Hayes, JJ.